EXHIBIT 10.2

 

CONFORMED COPY

 

--------------------------------------------------------------------------------

 

CASH MANAGEMENT AGREEMENT

 

Dated as of June 8, 2005

 

among

 

CROWN CASTLE TOWERS LLC

CROWN CASTLE SOUTH LLC

CROWN COMMUNICATION INC.

CROWN CASTLE PT INC.

CROWN COMMUNICATION NEW YORK, INC.

CROWN CASTLE INTERNATIONAL CORP. DE PUERTO RICO

as Issuers,

 

CROWN CASTLE GT HOLDING SUB LLC

CROWN CASTLE ATLANTIC LLC

as Members of Crown Castle GT Company LLC

and Crown Atlantic Company LLC, respectively,

 

JPMORGAN CHASE BANK, N.A.

as Indenture Trustee

 

and

 

CROWN CASTLE USA INC.

as Manager

 

--------------------------------------------------------------------------------



--------------------------------------------------------------------------------

CASH MANAGEMENT AGREEMENT

 

CASH MANAGEMENT AGREEMENT (this “Agreement”), dated as of June 8, 2005, among
CROWN CASTLE TOWERS LLC, a Delaware limited liability company (the “Issuer
Entity”), CROWN CASTLE SOUTH LLC, a Delaware limited liability company, CROWN
COMMUNICATION INC., a Delaware corporation, CROWN CASTLE PT INC., a Delaware
corporation, CROWN COMMUNICATION NEW YORK, INC., a Delaware corporation, CROWN
CASTLE INTERNATIONAL CORP. DE PUERTO RICO, a Puerto Rico corporation
(collectively, together with the Issuer Entity, the “Issuers”), CROWN CASTLE GT
HOLDING SUB LLC, a Delaware limited liability company, CROWN CASTLE ATLANTIC
LLC, a Delaware limited liability company (together with Crown Castle GT Holding
Sub LLC, the “Members”), JPMORGAN CHASE BANK, N.A., a national banking
association (“Indenture Trustee”), and CROWN CASTLE USA INC., a Delaware
corporation (“Manager”).

 

W I T N E S S E T H:

 

WHEREAS, pursuant to a certain Indenture, dated as of the date hereof (together
with all modifications, substitutions and amendments thereof, the “Indenture”),
between the Issuers and the Indenture Trustee, the Issuers have issued Senior
Secured Tower Revenue Notes in principal amount of $1,900,000,000 (the “Notes”);

 

WHEREAS, the Notes are secured by the Collateral;

 

WHEREAS, pursuant to the Indenture, the Issuers have granted to the Indenture
Trustee a security interest in all of the Issuers’ right, title and interest in,
to and under the Receipts (as defined in the Indenture), and have assigned and
conveyed to the Indenture Trustee all of the Issuers’ right, title and interest
in, to and under the Receipts (as defined in the Indenture) due and to become
due to the Issuers or to which the Issuers are now or may hereafter become
entitled, arising out of the Tower Sites or any part or parts thereof;

 

WHEREAS, the Asset Entities and Manager have entered into a Management Agreement
with respect to the Tower Sites, dated as of the date hereof, pursuant to which
Manager has agreed to manage the Tower Sites;

 

WHEREAS, in order to fulfill all of the Issuers’ obligations under the
Indenture, the Issuers and Manager have agreed that all Receipts will be
deposited directly into Lock Box Accounts established by the Issuers, and
transferred to a Collection Account established under the Indenture by the
Issuers, and the Issuer Entity has agreed to cause the Members to pay all
distributions made by Crown Atlantic and Crown GT to the Indenture Trustee for
deposit in the Collection Account. All funds deposited in the Collection Account
will be allocated and/or disbursed in accordance with the terms and conditions
hereof and of the Indenture.



--------------------------------------------------------------------------------

NOW, THEREFORE, in consideration of the covenants herein contained and other
good and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto agree as follows:

 

ARTICLE I

 

DEFINITIONS

 

Capitalized terms not otherwise defined herein shall have the meaning set forth
in the Indenture. As used herein, the following terms shall have the following
definitions:

 

“Account Control Agreement” shall mean an account control agreement executed by
any Issuer for the benefit of the Indenture Trustee with respect to a Lock Box
Account.

 

“Advance Interest” shall have the meaning ascribed to it in the Servicing
Agreement.

 

“Advance Rents Reserve Deposit” means, collectively, the Annual Advance Rents
Reserve Deposit, the Semi-Annual Advance Rents Reserve Deposit and the Quarterly
Advance Rents Reserve Deposit.

 

“Agreement” means this Cash Management Agreement among the Issuers, the Manager,
the Members and the Indenture Trustee, as amended, supplemented or otherwise
modified from time to time.

 

“Annual Advance Rents Reserve Deposit” means eleven-twelfths (11/12ths) of the
amount of Rent paid pursuant to Space Licenses which require that annual Rent
due thereunder be paid in advance in each calendar year; provided, however, if
Rents which are required to be delivered as Annual Advance Rents Reserve
Deposits are received late, appropriate adjustments shall be made taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late.

 

“Collateral” as defined in Section 5.01.

 

“Extraordinary Expenses” means any extraordinary Operating Expense or Capital
Expenditure not set forth in the Operating Budget then in effect for the Tower
Sites.

 

“Extraordinary Receipts” means any receipts of the Asset Entities not included
within the definition of Operating Revenues under the Indenture, including,
without limitation, receipts from litigation proceedings and tax certiorari
proceedings.

 

“Issuer Entity” shall have the meaning ascribed to it in the preamble hereto.

 

“Issuers” shall have the meaning ascribed to it in the preamble hereto.

 

“Manager” means Crown Castle USA Inc., a Delaware corporation, together with its
successors and permissible assigns.

 

-2-



--------------------------------------------------------------------------------

“Manager Report” shall have the meaning ascribed to it in the Management
Agreement.

 

“Members” shall have the meaning ascribed to it in the preamble hereto.

 

“Monthly Debt Service Payment Amount” means the monthly payment of interest on
the Notes required on each Payment Date during the term of the Notes (excluding
Post-ARD Additional Interest).

 

“Monthly Impositions and Insurance Amount” means the aggregate monthly deposit
for the Impositions and Insurance Premiums required pursuant to Section 4.03 of
the Indenture.

 

“Permitted Investments” means any one or more of the following obligations or
securities acquired at a purchase price of not greater than par (unless the
Issuers deposit into the applicable Sub-Account cash in the amount by which the
purchase price exceeds par), including those issued by any Servicer or any of
its Affiliates, payable on demand or having a maturity date not later than the
Business Day immediately prior to the date on which the invested sums are
required for payment of an obligation for which the related Sub-Account was
created and meeting one of the appropriate standards set forth below:

 

(i) obligations of, or obligations fully guaranteed as to payment of principal
and interest by, the United States or any agency or instrumentality thereof,
provided such obligations are backed by the full faith and credit of the United
States of America including, without limitation, obligations of: the U.S.
Treasury (all direct or fully guaranteed obligations), the Farmers Home
Administration (certificates of beneficial ownership), the General Services
Administration (participation certificates), the U.S. Maritime Administration
(guaranteed Title XI financing), the Small Business Administration (guaranteed
participation certificates and guaranteed pool certificates), the U.S.
Department of Housing and Urban Development (local authority bonds) and the
Washington Metropolitan Area Transit Authority (guaranteed transit bonds);
provided, however, that the investments described in this clause (i) must (A)
have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

 

(ii) Federal Housing Administration debentures;

 

(iii) obligations of the following United States government sponsored agencies:
Federal Home Loan Mortgage Corp. (debt obligations), the Farm Credit System
(consolidated systemwide bonds and notes), the Federal Home Loan Banks
(consolidated debt obligations), the Federal National Mortgage Association (debt
obligations), the Student Loan Marketing Association (debt

 

-3-



--------------------------------------------------------------------------------

obligations), the Financing Corp. (debt obligations), and the Resolution Funding
Corp. (debt obligations); provided, however, that the investments described in
this clause (iii) must (A) have a predetermined fixed dollar amount of principal
due at maturity that cannot vary or change, (B) if rated by S&P, not have an “r”
highlighter affixed to their rating, (C) if such investments have a variable
rate of interest, have an interest rate tied to a single interest rate index
plus a fixed spread (if any) and must move proportionately with that index, and
(D) not be subject to liquidation prior to their maturity;

 

(iv) federal funds, unsecured certificates of deposit, time deposits, bankers’
acceptances and repurchase agreements with maturities of not more than 365 days
of any bank, the short term obligations of which at all times are rated in the
highest short term rating category by each Rating Agency (or, if not rated by
all Rating Agencies, rated by at least one Rating Agency in the highest short
term rating category and otherwise acceptable to each other Rating Agency, as
confirmed in writing that such investment would not, in and of itself, result in
a downgrade, qualification or withdrawal of the initial or, if higher, then
current ratings assigned to any class of Notes; provided, however, that the
investments described in this clause (iv) must (A) have a predetermined fixed
dollar amount of principal due at maturity that cannot vary or change, (B) if
rated by S&P, not have an “r” highlighter affixed to their rating, (C) if such
investments have a variable rate of interest, have an interest rate tied to a
single interest rate index plus a fixed spread (if any) and must move
proportionately with that index, and (D) not be subject to liquidation prior to
their maturity;

 

(v) trust funds, trust accounts, or interest-bearing demand or time deposits
(including certificates of deposit) which are held in banks rated at least “A’
category by S&P or Moody’s;

 

(vi) fully Federal Deposit Insurance Corporation-insured demand and time
deposits in, or certificates of deposit of, or bankers’ acceptances issued by,
any bank or trust company, savings and loan association or savings bank, the
short term obligations of which at all times are rated in the highest short term
rating category by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency in the highest short term rating category
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Notes); provided, however, that the investments
described in this clause (v) must (A) have a predetermined fixed dollar of
principal due at maturity that cannot vary or change, (B) if rated by S&P, not
have an “r” highlighter affixed to their rating, (C) if such investments have a
variable rate of interest, have an interest rate tied to a single interest rate
index plus a fixed spread (if any) and must move proportionately with that
index, and (D) not be subject to liquidation prior to their maturity;

 

-4-



--------------------------------------------------------------------------------

(vii) debt obligations with maturities of not more than 365 days and at all
times rated by each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investments would not, in and
of itself, result in a downgrade, qualification or withdrawal of the initial or,
if higher, then current ratings assigned to the Notes) in its highest long-term
unsecured debt rating category; provided, however, that the investments
described in this clause (vi) must (A) have a predetermined fixed dollar amount
of principal due at maturity that cannot vary or change, (B) if rated by S&P,
not have an “r” highlighter affixed to their rating, (C) if such investments
have a variable rate of interest, have an interest rate tied to a single
interest rate index plus a fixed spread (if any) and must move proportionately
with that index, and (D) not be subject to liquidation prior to their maturity;

 

(viii) commercial paper (including both non-interest-bearing discount
obligations and interest-bearing obligations payable on demand or on a specified
date not more than one year after the date of issuance thereof) with maturities
of not more than 365 days and that at all times is rated by each Rating Agency
(or, if not rated by all Rating Agencies, rated by at least one Rating Agency
and otherwise acceptable to each other Rating Agency, as confirmed in writing
that such investment would not, in and of itself, result in a downgrade,
qualification or withdrawal of the initial or, if higher, then current ratings
assigned to any class of Notes) in its highest short-term unsecured debt rating;
provided, however, that the investments described in this clause (vii) must (A)
have a predetermined fixed dollar amount of principal due at maturity that
cannot vary or change, (B) if rated by S&P, not have an “r” highlighter affixed
to their rating, (C) if such investments have a variable rate of interest, have
an interest rate tied to a single interest rate index plus a fixed spread (if
any) and must move proportionately with that index, and (D) not be subject to
liquidation prior to their maturity;

 

(ix) units of taxable money market funds or mutual funds—including, without
limitation, the JPMorgan Funds or any other mutual fund for which the Indenture
Trustee, or any Affiliate of the Indenture Trustee, serves as investment
manager, administrator, shareholder servicing agent, and/or custodian or
subcustodian, notwithstanding that (i) the Indenture Trustee or an Affiliate of
the Indenture Trustee receives fees from such funds for services rendered, (ii)
the Indenture Trustee charges and collects fees for services rendered pursuant
to the Indenture, which fees are separate from the fees received from such funds
and (iii) services performed for such funds and pursuant to this Agreement and
the Indenture may at times duplicate those provided to such funds by the
Indenture Trustee or its Affiliates—which funds are regulated investment
companies, seek to maintain a constant net asset value per share and have the
highest rating from each Rating Agency (or, if not rated by all Rating Agencies,
rated by at least one Rating Agency and otherwise acceptable to each other
Rating Agency, as confirmed in writing that such investment would not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial or, if
higher, then current ratings assigned to any class of Notes) for money market
funds or mutual funds; and

 

-5-



--------------------------------------------------------------------------------

(x) any other security, obligation or investment which has been approved as a
Permitted Investment in writing by (a) Indenture Trustee and (b) each Rating
Agency, as evidenced by a written confirmation that the designation of such
security, obligation or investment as a Permitted Investment will not, in and of
itself, result in a downgrade, qualification or withdrawal of the initial or, if
higher, then current ratings assigned to any class of Notes by such Rating
Agency;

 

provided, however, that such instrument continues to qualify as a “cash flow
investment” pursuant to Code Section 860G(a)(6) earning a passive return in the
nature of interest and no obligation or security shall be a Permitted Investment
if (A) such obligation or security evidences a right to receive only interest
payments or (B) the right to receive principal and interest payments on such
obligation or security are derived from an underlying investment that provides a
yield to maturity in excess of 120% of the yield to maturity at par of such
underlying investment; and provided, further, no obligation or security, other
than an obligation or security constituting real estate assets, cash, cash items
or Government securities pursuant to Code Section 856(c)(4)(A), shall be a
Permitted Investment if the value of such obligation or security exceeds ten
percent (10%) of the total value of the outstanding securities of any one
issuer.

 

“Quarterly Advance Rents Reserve Deposit” means two-thirds (2/3rds) of the
amount of Rent due and paid pursuant to Space Licenses which require that
quarterly Rent due thereunder be paid in advance; provided, however, if Rents
which are required to be delivered as Quarterly Advance Rents Reserve Deposits
are received late, appropriate adjustments shall be made taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late.

 

“Semi-Annual Advance Rents Reserve Deposit” means five-sixths (5/6ths) of the
amount of Rent due and paid pursuant to Space Licenses which require that
semi-annual Rent due thereunder be paid in advance; provided, however, if Rents
which are required to be delivered as Semi-Annual Advance Rents Reserve Deposits
are received late, appropriate adjustments shall be made taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late.

 

“Tenant Direction Letter” shall have the meaning ascribed to it in Section
2.02(a).

 

“UCC” shall have the meaning ascribed to it in Section 5.01(a)(iv).

 

-6-



--------------------------------------------------------------------------------

ARTICLE II

 

THE ACCOUNTS AND SUB-ACCOUNTS

 

Section 2.01 Reserved.

 

Section 2.02 Deposits into Accounts. The Issuers and the Manager represent,
warrant and covenant that:

 

(a) The Asset Entities have notified and directed substantially all (and shall
direct any tenants they are or become aware have not been so directed) Tenants
under the Space Licenses to send directly to the Lock Box Accounts (in the case
of Asset Entities which are Issuers) or to existing lock box accounts (in the
case of Asset Entities which are not Issuers) all payments of Receipts and shall
not revoke, modify or cancel such directions or cause or direct any Tenant or
other Person to pay any Receipts in any other manner). Pursuant to the Account
Control Agreements, all available funds on deposit in the Lock Box Accounts
shall be transferred to the Indenture Trustee and deposited into the Collection
Account on each Business Day. The Indenture Trustee may make withdrawals from
the Collection Account in accordance with Section 3.03 of the Indenture. The
Issuer Entity and the Members shall cause the Asset Entities that are not
Issuers to make monthly distributions into the Collection Account no later than
the last Business Day of each month and as otherwise permitted by the operating
agreements of such Asset Entities.

 

(b) If, notwithstanding the provisions of this Section 2.02, the Asset Entities
which are Issuers or the Manager receives any Receipts from any Tower Site, or
any Extraordinary Receipts, such Asset Entities or the Manager shall deposit
such amounts in the applicable Lock Box Account within two (2) Business Days of
receipt. Provided no Event of Default has occurred and is then continuing, and
except as otherwise set forth in the Indenture, Extraordinary Receipts shall be
held and applied as “Rents” in accordance with Article V of the Indenture when
and as received.

 

(c) Prior to the end of each Collection Period, the Issuer Entity (or the
Manager on its behalf) shall instruct the Indenture Trustee to deposit the
Advance Rents Reserve Deposits received in the Collection Account during each
such Collection Period into the Advance Rents Reserve Sub-Account. All such
deposits into the Advance Rents Reserve Sub-Account shall be reflected in the
Manager Report for the applicable Collection Period.

 

Section 2.03 Account Name. The Collection Account and Sub-Accounts shall each be
in the name of the Indenture Trustee; provided, however, that in the event
Indenture Trustee resigns or is replaced pursuant to the terms of the Indenture,
the Indenture Trustee shall (with respect to the Accounts other than the Lock
Box Accounts), and the Collection Account Bank (with respect to the Collection
Account) shall change the name of each Account to the name of the successor
indenture trustee.

 

Section 2.04 Eligible Accounts/Characterization of Accounts. Each Account shall
be an Eligible Account. Each Account (other than the Lock Box Accounts, each of
which shall be a non-interest bearing demand deposit account) is and shall be
treated as a “securities

 

-7-



--------------------------------------------------------------------------------

account” as such term is defined in Section 8-501(a) of the UCC. The Indenture
Trustee hereby agrees that each item of property (whether investment property,
financial asset, securities, securities entitlement, instrument, cash or other
property) credited to each Account shall be treated as a “financial asset”
within the meaning of Section 8-102(a)(9) of the UCC. All securities or other
property underlying any financial assets credited to each Account (other than
cash) shall be registered in the name of the Indenture Trustee, endorsed to the
Indenture Trustee or in blank or credited to another securities account
maintained in the name of Indenture Trustee and in no case will any financial
asset credited to any Account be registered in the name of the Issuer Entity,
the Asset Entities, the Members or the Manager payable to the order of the
Issuer Entity, the Asset Entities, the Members or the Manager or specially
endorsed to the Issuer Entity, the Asset Entities, the Members or the Manager.

 

Section 2.05 Permitted Investments. Sums on deposit in the Collection Account or
the Sub-Accounts shall be invested in Permitted Investments. Except during the
existence of an Event of Default, the Manager shall have the right to direct the
Indenture Trustee to invest sums on deposit in the Collection Account or the
Sub-Accounts in Permitted Investments; provided, however, in no event shall the
Manager direct the Indenture Trustee make a Permitted Investment if the maturity
date of that Permitted Investment is later than the date on which the invested
sums are required for payment of an obligation for which the Account was
created. After an Event of Default and during the continuance thereof, Indenture
Trustee may invest sums on deposit in the Collection Account and the
Sub-Accounts in Permitted Investments. The Issuers hereby irrevocably authorize
the Indenture Trustee to apply any interest or income earned from Permitted
Investments to the Collection Account and the Sub-Accounts in accordance with
the priorities set forth in Section 5.01(a) of the Indenture. The Issuers shall
be responsible for payment of any federal, state or local income or other tax
applicable to income earned from Permitted Investments. The Collection Account
and the Sub-Accounts shall be assigned the federal tax identification number of
the Issuer Entity, which number is set forth on the signature page hereof. Any
interest, dividends or other earnings which may accrue on the Collection Account
or the Sub-Accounts shall be added to the balance in the applicable Account and
allocated and/or disbursed in accordance with the terms hereof.

 

ARTICLE III

 

DEPOSITS

 

Section 3.01 Initial Deposits.

 

(a) The Issuers shall deposit in the Impositions and Insurance Reserve
Sub-Account on the date hereof the amount of $24,507,107.

 

(b) The Issuers shall deposit in the Advance Rents Reserve Sub-Account on the
date hereof the amount of $21,865,890.

 

(c) The Issuers shall deposit in the Cash Trap Reserve Sub-Account on the date
hereof the amount of $0.

 

-8-



--------------------------------------------------------------------------------

(d) The Issuers shall deposit in the Environmental Remediation Reserve
Sub-Account on the date hereof the amount of $2,500,000.

 

Section 3.02 Additional Deposits. The Issuers shall make such additional
deposits into the Accounts as may be required by the Indenture.

 

Section 3.03 Application of Funds from the Collection Account. (a) Funds on
deposit in the Collection Account shall be applied in accordance with Article V
of the Indenture. If there are insufficient funds in the Collection Account for
the deposits required by Section 5.01(a), clauses First, Second, Eighth and
Ninth of the Indenture on or before the Payment Date when due, the Issuers shall
deposit such deficiency into the Collection Account on or before the Business
Day preceding such Payment Date. Under no circumstances shall the Indenture
Trustee be required to utilize the Cash Trap Reserve to cure any deficiencies in
any Sub-Accounts. To the extent sufficient funds are included within the
applicable Sub-Accounts (or, if not sufficient, the Issuers deposit any such
deficiency pursuant to this Section 3.03(a)) the Issuers shall be deemed to have
satisfied the obligations of the Issuers to make the related deposit under the
Indenture. The Issuers shall use all disbursements made to them under Sections
5.01(a), clause Eighth solely to pay Operating Expenses in accordance with the
Operating Budget.

 

(c) Notwithstanding anything herein to the contrary, upon the occurrence and
during the continuance of an Event of Default, all funds on deposit in the
Collection Account, and any Sub-Accounts thereof shall be disbursed to or as
directed by Indenture Trustee; provided, however, that any payments on the Notes
will be made in accordance with Article V of the Indenture.

 

(d) On the Closing Date, and no later than three (3) Business Days prior to each
Payment Date thereafter, the Manager will provide an estimate to the Indenture
Trustee of the Management Fee that will be payable on the related Payment Date.
Allocations pursuant to Section 5.01(a), clause Ninth of the Indenture shall be
made on the basis of such estimate. If the actual Management Fee payable on any
Payment Date is not equal to the amount allocated for the payment thereof
pursuant to Section 5.01(a), clause Ninth of the Indenture, then the Management
Fee for the Payment Date immediately following final determination of the
applicable Management Fee shall be adjusted by an amount equal to the deficiency
or surplus, as applicable.

 

ARTICLE IV

 

PAYMENT OF FUNDS FROM SUB-ACCOUNTS

 

Section 4.01 Payments From Accounts and Sub-Accounts.

 

(a) Impositions and Insurance Reserve Sub-Account. The Indenture Trustee shall
withdraw amounts on deposit in the Impositions and Insurance Reserve Sub-Account
and distribute such amounts as are required to be distributed pursuant to
Section 4.03 of the Indenture.

 

-9-



--------------------------------------------------------------------------------

(b) Cash Trap Reserve Sub-Account. The Indenture Trustee shall withdraw amounts
on deposit in the Cash Trap Reserve Sub-Account and distribute such amounts as
are required to be distributed pursuant to Section 4.06 of the Indenture.

 

(c) Advance Rents Reserve Sub-Account. The Indenture Trustee shall cause amounts
deposited into the Advance Rents Reserve Sub-Account to be released to the
Collection Account on each Payment Date based upon a ratable allocation of such
Advance Rents Reserve Deposit over the period for which the Annual Advance Rents
Reserve Deposit (i.e., one-eleventh (1/11th) per month over the succeeding
eleven (11) months), the Semi-Annual Advance Rents Reserve Deposit (i.e.,
one-fifth (1/5th) per month over the succeeding five (5) months), and the
Quarterly Advance Rents Reserve Deposit (i.e., one-half (1/2) per month over the
succeeding two (2) months) have been paid which such amounts shall be allocated
and disbursed in accordance with Section 5.01(a) of the Indenture; provided,
however, if Rents which are required to be delivered as Advance Rents Reserve
Deposits are received late, appropriate adjustments shall be made for allocating
such Rents over the period for which such deposits are required, taking into
consideration amounts which, but for such late payment of Rent, would have
previously been distributed from the Advance Rents Reserve Sub-Account had such
Rents not been paid late.

 

(d) The Indenture Trustee shall withdraw amounts on deposit in the Environmental
Remediation Reserve Sub-Account and distribute such amounts as are required to
be distributed pursuant to Section 4.05 of the Indenture.

 

Section 4.02 Sole Dominion and Control. Each Issuer, on its own behalf, and the
Issuer Entity and each Member, on behalf of the Asset Entities which are not
Issuers, acknowledges and agrees that the Accounts are subject to the sole
dominion, control and discretion of the Indenture Trustee, its authorized agents
or designees, (and other than the Lock Box Accounts which are subject to the
Account Control Agreements) subject to the terms hereof. None of the Issuer
Entity, the Asset Entities, the Members or the Manager shall have any right of
withdrawal with respect to any Account except with the prior written consent of
Indenture Trustee. Each Issuer acknowledges and agrees that any agent designated
by the Indenture Trustee shall comply with all “entitlement orders” (as defined
in Section 8-102(a)(8) of the UCC) and instructions originated by the Indenture
Trustee without further consent by any Issuer or any other Person.

 

ARTICLE V

 

PLEDGE OF ACCOUNTS

 

Section 5.01 Security for Obligations. (a) To secure the full and punctual
payment and performance of all Obligations of the Issuers under the Notes, the
Indenture, this Agreement and all other Transaction Documents, the Issuers and
the Members hereby grant to the Indenture Trustee a first priority continuing
security interest in and to the following property of the Issuers and the
Members, whether now owned or existing or hereafter acquired or arising and
regardless of where located (all of the same, collectively, the “Collateral”):

 

(i) the Accounts and all cash, checks, drafts, certificates and instruments, if
any, from time to time deposited or held therein, including, without limitation,
all deposits or wire transfers made to the Collection Account, the Lock Box
Accounts, and each of the Sub-Accounts;

 

-10-



--------------------------------------------------------------------------------

(ii) any and all amounts invested in Permitted Investments;

 

(iii) all interest, dividends, cash, instruments and other property from time to
time received, receivable or otherwise payable in respect of, or in exchange
for, any or all of the foregoing; and

 

(iv) to the extent not covered by clauses (i), (ii) or (iii) above, all
“proceeds” (as defined under the Uniform Commercial Code as in effect in the
State of New York (the “UCC”)) of any or all of the foregoing.

 

(b) The Indenture Trustee, shall have with respect to the Collateral, in
addition to the rights and remedies herein set forth, all of the rights and
remedies available to a secured party under the UCC, as if such rights and
remedies were fully set forth herein.

 

Section 5.02 Rights on Default. Upon the occurrence and during the continuance
of an Event of Default, without notice from the Indenture Trustee, (a) neither
the Issuers nor the Manager shall have any further right in respect of
(including, without limitation, the right to instruct the Indenture Trustee to
transfer from) the Accounts, (b) the Indenture Trustee (solely at the direction
of the Servicer) may liquidate and transfer any amounts then invested in
Permitted Investments to the Accounts or reinvest such amounts in other
Permitted Investments as the Servicer may reasonably determine is necessary to
perfect or protect any security interest granted or purported to be granted
hereby or to enable the Indenture Trustee to exercise and enforce the Indenture
Trustee’s rights and remedies hereunder with respect to any Collateral, and (c)
the Indenture Trustee (solely at the direction of the Servicer) may apply any
Collateral to any Obligations in such order of priority as the Indenture may
determine; provided, however, that any such payments on the Notes will be made
in accordance with Article V of the Indenture.

 

Section 5.03 Financing Statement; Further Assurances. The Issuers hereby
authorize the Servicer to file a financing statement or statements in connection
with the Collateral to properly perfect the Indenture Trustee’s security
interest therein to the extent a security interest in the Collateral may also be
perfected by filing. Each Issuer and each Member agrees that at any time and
from time to time, at the expense of the applicable Issuer or Member, such
Issuer or Member will promptly execute and deliver all further instruments and
documents, and take (or authorize the taking of) all further action, that may be
reasonably necessary or desirable, or that the Servicer may reasonably request,
in order to perfect and protect any security interest granted or purported to be
granted hereby or to enable the Indenture Trustee to exercise and enforce its
rights and remedies hereunder with respect to any Collateral. In the event of
any change in name, identity or structure of any Issuer or Member, the Issuer
Entity shall notify the Indenture Trustee thereof and such Issuer or Member
hereby authorizes the Indenture Trustee to file and record such UCC financing
statements (if any) as are reasonably necessary to maintain the priority of
Indenture Trustee’s lien upon and security interest in the Collateral, and shall
pay all expenses and fees in connection with the filing and recording thereof.

 

-11-



--------------------------------------------------------------------------------

Section 5.04 Termination of Agreement. This Agreement shall create a continuing
security interest in the Collateral and shall remain in full force and effect
until payment and performance in full of the Obligations. Upon payment and
performance in full of the Obligations, in accordance with their stated terms,
this Agreement shall terminate and the Issuers and Members shall be entitled to
the return, at their expense, of such of the Collateral as shall not have been
sold or otherwise applied pursuant to the terms hereof, and the Indenture
Trustee shall execute such instruments and documents as may be reasonably
requested by the Issuer Entity to evidence such termination and the release of
the lien hereof.

 

Section 5.05 Representations of the Issuers and Members. Each Issuer makes the
following representations:

 

(a) This Agreement creates a valid and continuing security interest (as defined
in the applicable UCC) in the Collateral in favor of the Indenture Trustee,
which security interest is prior to all other liens, and is enforceable as such
as against creditors of and purchasers from such Issuer or Member.

 

(b) The Issuers and the Members own and have good and marketable title to the
Collateral free and clear of any lien, claim or encumbrance of any Person except
as created under this Agreement.

 

(c) Other than the security interest granted to the Indenture Trustee pursuant
to this Agreement, neither the Issuers nor the Members have pledged, assigned,
sold, granted a security interest in, or otherwise conveyed the Collateral. The
Issuers have received all consents and approvals required by the terms of the
Collateral to the transfer to the Indenture Trustee of their interest and rights
in the Collateral hereunder.

 

(d) The Accounts (other than the Lock Box Accounts which are subject to Account
Control Agreements) are not in the name of any person other than the Indenture
Trustee.

 

(e) No Issuer or Member has authorized the filing of any financing statements
against itself, and no financing statements have been filed against any Issuer
or Member, that include a description of collateral covering the Collateral
other than any financing statement relating to the security interest granted to
the Indenture Trustee hereunder or that has been terminated. No Issuer or Member
is aware of any financing statement authorized by, or filed against, any Asset
Entity which is not an Issuer other than (i) financing statements terminated on
or prior to the effectiveness of this Agreement and (ii) a financing statement
filed October 1, 2001 with the Delaware Secretary of State naming Cummings
Properties, LLC as secured party and Crown Atlantic Company, LLC as debtor.
There are no judgments or tax lien filings against the Issuers, the Members or
the Asset Entities which are not Issuers.

 

Section 5.06 Covenants of the Issuer Entity. (a) With regard to the Annual
Advance Rents Reserve Deposit, the Issuer Entity shall cause the Asset Entities
to provide the Indenture Trustee and the Servicer with bills or a statement of
amounts due for such calendar

 

-12-



--------------------------------------------------------------------------------

year pursuant to such Space Licenses on or before the fifteenth (15th) day prior
to the commencement of the applicable calendar year which shall be accompanied
by an Officer’s Certificate and such other documents as may be reasonably
required by the Indenture Trustee and the Servicer to establish the amounts
required to be deposited into the Advance Rents Reserve Sub-Account.

 

(b) With respect to the Quarterly Advance Rents Reserve Deposit, the Issuer
Entity shall cause the Asset Entities to provide the Indenture Trustee and the
Servicer with bills or a statement of amounts due for such calendar quarter
pursuant to such Space Licenses on or before the fifteenth (15th) day prior to
the commencement of the applicable calendar quarter which shall be accompanied
by an Officer’s Certificate and such other documents as may be reasonably
required by the Indenture Trustee to establish the amounts required to be
deposited into the Advance Rents Reserve Sub-Account.

 

(c) With regard to the Semi-Annual Advance Rents Reserve Deposit, the Asset
Entities shall provide the Indenture Trustee and the Servicer with bills or a
statement of amounts due for such biannual calendar period pursuant to such
Space Licenses on or before the fifteenth (15th) day prior to the commencement
of the applicable biannual calendar period which shall be accompanied by an
Officer’s Certificate and such other documents as may be reasonably required by
the Indenture Trustee and the Servicer to establish the amounts required to be
deposited into the Advance Rents Reserve Sub-Account.

 

ARTICLE VI

 

RIGHTS AND DUTIES OF INDENTURE TRUSTEE

 

Section 6.01 Reasonable Care. Beyond the exercise of reasonable care in the
custody thereof or as otherwise expressly provided herein, the Indenture Trustee
shall not have any duty as to any Collateral in its possession or control as
agent therefor or bailee thereof or any income thereon or the preservation of
rights against any Person or otherwise with respect thereto. The Indenture
Trustee shall be deemed to have exercised reasonable care in the custody and
preservation of the Collateral in its possession if the Collateral is accorded
treatment substantially equal to that which the Indenture Trustee accords its
own property, it being understood that the Indenture Trustee shall not be liable
or responsible for any loss or damage to any of the Collateral, or for any
diminution in value thereof, by reason of the act or omission of the Indenture
Trustee, its Affiliates, agents, employees or bailees, except to the extent that
such loss or damage results from the Indenture Trustee’s gross negligence or
willful misconduct. The standards of care, limitation on liability and rights to
indemnities set forth in Article XI of the Indenture shall apply to the duties
and obligations of the Indenture Trustee hereunder.

 

Section 6.02 Indemnity. The Indenture Trustee, in its capacity as such
hereunder, shall be responsible for the performance only of such duties as are
specifically set forth herein, and no duty shall be implied from any provision
hereof. The Indenture Trustee shall not be under any obligation or duty to
perform any act which would involve it in expense or liability or to institute
or defend any suit in respect hereof, or to advance any of its own monies. The
Issuers shall indemnify and hold the Indenture Trustee, its employees and
officers harmless from and against any loss, liability, cost or damage
(including, without limitation, reasonable

 

-13-



--------------------------------------------------------------------------------

attorneys’ fees and disbursements) incurred by the Indenture Trustee in
connection with the transactions contemplated hereby, except to the extent that
such loss or damage results from the Indenture Trustee’s gross negligence or
willful misconduct. The foregoing indemnity shall survive the termination of
this Agreement.

 

Section 6.03 Indenture Trustee Appointed Attorney-In-Fact. Upon the occurrence
and during the continuance of an Event of Default, the Issuers and the Members
hereby irrevocably constitute and appoint the Indenture Trustee as the true and
lawful attorney-in-fact of the Issuers and the Members, coupled with an interest
and with full power of substitution, to execute, acknowledge and deliver any
instruments and to exercise and enforce every right, power, remedy, option and
privilege of the Issuers and the Members with respect to the Collateral, and do
in the name, place and stead of the Issuers and the Members, all such acts,
things and deeds for and on behalf of and in the name of the Issuers and the
Members, which the Issuers are required to do hereunder or under the other
Transaction Documents or which the Indenture Trustee may deem reasonably
necessary or desirable to more fully vest in the Indenture Trustee the rights
and remedies provided for herein and to accomplish the purposes of this
Agreement including, without limitation, the filing of any UCC financing
statements or continuation statements in appropriate public filing offices on
behalf of the Issuers and the Members, in any of the foregoing cases, upon the
Issuers’ or the Members’ failure to take any of the foregoing actions within
fifteen (15) days after notice from the Indenture Trustee. The foregoing powers
of attorney are irrevocable and coupled with an interest.

 

Section 6.04 Acknowledgment of Lien/Offset Rights. The Indenture Trustee hereby
acknowledges and agrees with respect to the Accounts that (a) the Collection
Account and the Sub-Accounts shall be in the name of the Indenture Trustee, (b)
all funds held in the Accounts shall be held for the benefit of the Indenture
Trustee as secured party, (c) the Issuers have granted to the Indenture Trustee,
on behalf of the Note Owners, a first priority security interest in the
Collateral, (d) the Indenture Trustee shall not disburse any funds from the
Accounts except as provided herein and in the Indenture, and (e) the Indenture
Trustee shall invest and reinvest any balance of the Collection Account or
Sub-Accounts in Permitted Investments in accordance with Section 2.05 hereof.
The Indenture Trustee hereby waives any right of offset, banker’s lien or
similar rights against, or any assignment, security interest or other interest
in, the Collateral.

 

Section 6.05 Reporting Procedures. The Indenture Trustee shall provide the
Issuer Entity, the Asset Entities and the Manager with a record of all checks
and any other items deposited to the Collection Account or processed for
collection. The Indenture Trustee shall make available a daily credit advice to
the Issuer Entity, the Asset Entities and the Manager, which credit advice shall
specify the amount of each receipt deposited into the Collection Account on such
date. The Indenture Trustee shall send a monthly report to the Issuer Entity,
the Asset Entities and the Manager which monthly report shall specify the
credits and charges to the Collection Account for the previous calendar month.

 

-14-



--------------------------------------------------------------------------------

ARTICLE VII

 

RESERVED

 

ARTICLE VIII

 

MISCELLANEOUS

 

Section 8.01 Transfers and Other Liens. Each Issuer and Member agrees that it
will not (i) sell or otherwise dispose of any of the Collateral or (ii) create
or permit to exist any Lien upon or with respect to all or any of the
Collateral, except for the Lien granted under this Agreement or the Transaction
Documents.

 

Section 8.02 Indenture Trustee’s Right to Perform the Obligations of the
Issuers; No Liability of Indenture Trustee. If the Issuers or the Members fail
to perform any of the covenants or obligations contained herein, and such
failure shall continue for a period ten (10) Business Days after the Issuer
Entity’s receipt of written notice thereof from the Indenture Trustee, the
Indenture Trustee may itself perform, or cause performance of, such covenants or
obligations, and the reasonable expenses of the Indenture Trustee incurred in
connection therewith shall be payable by the Issuers and the Members to the
Indenture Trustee. Notwithstanding the Indenture Trustee’s right to perform
certain obligations of the Issuers and the Members, it is acknowledged and
agreed that the Issuers retain control of their Tower Sites and operation
thereof and notwithstanding anything contained herein or the Indenture Trustee’s
exercise of any of its rights or remedies hereunder, under the Transaction
Documents or otherwise at law or in equity, the Indenture Trustee shall not be
deemed to be a mortgagee-in-possession and shall not be subject to any liability
with respect to the Tower Sites or otherwise based upon any claim of lender
liability.

 

Section 8.03 No Waiver. The rights and remedies provided in this Agreement and
the other Transaction Documents are cumulative and may be exercised
independently or concurrently, and are not exclusive of any other right or
remedy provided at law or in equity. No failure to exercise or delay by the
Indenture Trustee in exercising any right or remedy hereunder or under the
Transaction Documents shall impair or prohibit the exercise of any such rights
or remedies in the future or be deemed to constitute a waiver or limitation of
any such right or remedy or acquiescence therein. Every right and remedy granted
to the Indenture Trustee hereunder or by law may be exercised by the Indenture
Trustee at any time and from time to time, and as often as the Indenture Trustee
may deem it expedient. Any and all of the Indenture Trustee’s rights with
respect to the lien and security interest granted hereunder shall continue
unimpaired, and the Issuers and the Members shall be and remain obligated in
accordance with the terms hereof, notwithstanding (a) any proceeding of the
Issuers and/or the Members under the Federal Bankruptcy Code or any bankruptcy,
insolvency or reorganization laws or statutes of any state, (b) the release or
substitution of Collateral at any time, or of any rights or interests therein or
(c) any delay, extension of time, renewal, compromise or other indulgence
granted by the Indenture Trustee in the event of any default, with respect to
the Collateral or otherwise hereunder. No delay or extension of time by the
Indenture Trustee in exercising any power of sale, option or other right or
remedy hereunder, and no notice or demand which may be given to or made upon the
Issuers or Members by the Indenture Trustee, shall constitute a waiver thereof,

 

-15-



--------------------------------------------------------------------------------

or limit, impair or prejudice the Indenture Trustee’s right, without notice or
demand, to take any action against the Issuers and the Members or to exercise
any other power of sale, option or any other right or remedy.

 

Section 8.04 Expenses. The Collateral shall secure, and the Issuers and the
Members shall pay to the Indenture Trustee in accordance with the time frames
set forth in the Indenture, from time to time, all costs and expenses for which
the Issuers are liable under the Indenture and as follows:

 

(a) The Issuers and the Members agree to compensate the Indenture Trustee for
performing the services described herein pursuant to the Fee Agreement that is
attached hereto and made a part hereof as Exhibit A.

 

(b) The Indenture Trustee shall debit the Collection Account by the amount of
its fees under advice on a monthly basis or shall include its fees in an account
analysis statement, in accordance with the Indenture.

 

(c) If insufficient funds are available to cover the amounts due under this
Section 8.04, the Issuers shall pay such amounts to the Indenture Trustee in
immediately available funds within five (5) Business Days of demand by the
Indenture Trustee.

 

Section 8.05 Amendment. This Agreement may not be changed, terminated or
otherwise varied, except by a writing duly executed by the parties.

 

Section 8.06 No Waiver. No waiver of any term or condition of this Agreement,
whether by delay, omission or otherwise, shall be effective unless in writing
and signed by the party sought to be charged, and then such waiver shall be
effective only in the specific instance and for the purpose for which given.

 

Section 8.07 Successors and Assigns. This Agreement shall be binding upon and
inure to the benefit of the parties hereto, their respective successors and
permitted assigns.

 

Section 8.08 Notices. All notices, demands, requests, consents, approvals and
other communications (any of the foregoing, a “Notice”) required, permitted, or
desired to be given hereunder shall be in writing and delivered to the parties
at the addresses and in the manner provided in Section 15.04 of the Indenture.

 

Section 8.09 Captions. All captions in this Agreement are included herein for
convenience of reference only and shall not constitute part of this Agreement
for any other purpose.

 

Section 8.10 Governing Law. This Agreement shall be governed by and construed
and enforced in all respects in accordance with the laws of the State of New
York without regard to conflicts of law principles of such State.

 

Section 8.11 Counterparts. This Agreement may be executed in any number of
counterparts.

 

-16-



--------------------------------------------------------------------------------

Section 8.12 Inconsistencies. To the extent the terms of this Agreement are
inconsistent with the terms of the Indenture, the terms of the Indenture shall
prevail.

 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

-17-



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have duly executed this Agreement as of
the day and year first above written.

 

ISSUERS: CROWN CASTLE TOWERS LLC CROWN CASTLE SOUTH LLC CROWN COMMUNICATION INC.
CROWN CASTLE PT INC.

CROWN COMMUNICATION NEW YORK,
INC.

CROWN CASTLE INTERNATIONAL CORP. DE
PUERTO RICO

By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President

Tax Payer ID #: 20-2968016

74-29113900

23-2917649

75-2801242

23-2936278

76-0506453

 

[SIGNATURES CONTINUE ON THE FOLLOWING PAGE]



--------------------------------------------------------------------------------

INDENTURE TRUSTEE:

JPMORGAN CHASE BANK, N.A., a national banking
association

By:  

/s/ Melissa J. Adelson

--------------------------------------------------------------------------------

Name:   Melissa J. Adelson Title:   Vice President MANAGER:
CROWN CASTLE USA INC., a Delaware corporation By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President MEMBERS:

CROWN CASTLE GT HOLDING SUB LLC, a
Delaware limited liability company

By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President

CROWN CASTLE ATLANTIC LLC, a Delaware
limited liability company

By:  

/s/ Jay Brown

--------------------------------------------------------------------------------

Name:   Jay Brown Title:   Vice President